This'was an appeal from a decree of the High Court of Chancery, wherein the appellee was plaintiff. The suit was brought for a specific execution of an agreement whereby the defendant was to purchase a tract of land on the joint account of himself and the plaintiff; the prayer of the bill was for a partition of the land according to certain boundaries agreed upon by the parties, and for a conveyance. The Court of Chancery decreed in favour of the plaintiff and directed the surveyor of the County to run a line of division, and to report the quantity of land on each side thereof.
After a very lengthy argument in this Court upon the merits of the case, the Court dismissed the appeal, as being prematurely prayed before the final decree, and remanded the cause to the Court of Chancery.(1)

(1) Alexander’s heirs v. Coleman, et ux. 6 Munf. 340. Grymes v. Pendleton, Call. 54. Templeman v. Steptoe, l Munf. 368.